Exhibit 10.3        

EXECUTION VERSION

INCREMENTAL COMMITMENT AGREEMENT

INCREMENTAL COMMITMENT AGREEMENT, dated as of June 1, 2012 (this “Agreement”),
among AVIS BUDGET HOLDINGS, LLC (“Holdings”), AVIS BUDGET CAR RENTAL, LLC (the
“Borrower”), KBC Bank N.V. (the “Incremental Lender”) and JPMORGAN CHASE BANK,
N.A., as administrative agent (the “Administrative Agent”).

W  I  T  N  E  S  S   E  T  H

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement
dated as of May 3, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among others, Holdings, the Borrower, the
subsidiary borrowers from time to time parties thereto, the several lenders from
time to time parties thereto and the Administrative Agent;

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower; and

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Borrower has
requested an increase in the Tranche A Term Loans in the aggregate principal
amount of $30,000,000 (the “Incremental Term Loan Increase”), and the Borrower,
the Administrative Agent and the Incremental Lender have agreed, upon the terms
and subject to the conditions set forth herein, that the Incremental Lender will
provide such Incremental Term Loan Increase, and as permitted by Section 2.23 of
the Credit Agreement, the Credit Agreement will be amended as set forth herein
without additional consent or approval of the other Lenders;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.

SECTION 2. Incremental Term Loan Increase; Additional Tranche A Term Commitment.
Subject to the terms and conditions set forth herein, the Incremental Lender
agrees to commit to provide the Additional Tranche A Term Loan (as defined
below) in an amount equal to the amount set forth under the heading “Tranche A
Term Commitment” opposite the Incremental Lender’s name on Annex II hereto (such
commitment, the “Additional Tranche A Term Commitment”; the Tranche A Term Loan
made pursuant thereto, the “Additional Tranche A Term Loan”) on the Incremental
Commitment Effective Date.

SECTION 3. Joinder and Amendment of the Credit Agreement. Subject to the terms
and conditions set forth herein, on the Incremental Commitment Effective Date:

(a) The Additional Tranche A Term Commitment shall be deemed to be a Tranche A
Term Commitment (as defined in the Credit Agreement), the Incremental Lender
shall be deemed to be a Tranche A Term Lender (as defined in the Credit
Agreement) and the Additional Tranche A Term Loan shall be deemed to be a
Tranche A Term Loan, in each case, for all purposes of the Credit Agreement and
the other Loan Documents.

(b) Upon execution of this Agreement by the parties hereto, this Agreement shall
be deemed to be an Incremental Commitment Agreement (as defined in the Credit
Agreement).



--------------------------------------------------------------------------------

(c) Section 2.3 of the Credit Agreement is hereby amended by deleting clause
(b) of Section 2.3 in its entirety and inserting the following clause (b) in
lieu thereof:

(b) The Tranche A Term Loan of each Tranche A Term Loan Lender shall be
repayable in 18 consecutive quarterly installments on each date set forth below
occurring after the date on which such Tranche A Term Loan is made and one
installment on the Revolving Termination Date, each of which shall be in an
amount equal to (i) such Tranche A Term Loan Lender’s Tranche A Term Percentage
multiplied by (ii) the amount equal to the percentage set forth below opposite
such installment of the aggregate principal amount of the Tranche A Term Loans
made on the Incremental Facilities Closing Date (or on the relevant Increased
Amount Date pursuant to an Incremental Commitment Agreement, as applicable),
subject to reduction pursuant to Section 2.17(b):

 

Installment

 

Percentage

January 31, 2012

  0.875%

April 30, 2012

  0.875%

July 31, 2012

  0.875%

October 31, 2012

  0.875%

January 31, 2013

  1.875%

April 30, 2013

  1.875%

July 31, 2013

  1.875%

October 31, 2013

  1.875%

January 31, 2014

  2.50%

April 30, 2014

  2.50%

July 31, 2014

  2.50%

October 31, 2014

  2.50%

January 31, 2015

  3.125%

April 30, 2015

  3.125%

July 31, 2015

  3.125%

October 31, 2015

  3.125%

January 31, 2016

  16.625%

April 30, 2016

  16.625%

Revolving Termination Date

 

With respect to Tranche A Term Loans made on the Incremental Facilities Closing
Date, 33.25%



With respect to Tranche A Term Loans made on June 1, 2012 pursuant to an
Incremental Commitment Agreement, 35%

 

- 2 -



--------------------------------------------------------------------------------

(d) Section 4.15 of the Credit Agreement is hereby amended by:

(i) inserting the phrase “made on the Incremental Facilities Closing Date”
immediately following the phrase “The proceeds of the Tranche A Term Loans” in
the second sentence thereof, and

(ii) inserting the following sentence immediately following the last sentence
thereof: “The proceeds of the Tranche A Term Loans made after the Incremental
Facilities Closing Date pursuant to an Incremental Commitment Agreement shall be
used only (i) to repay the existing Term Loans and (ii) to pay related costs and
expenses.”

(e) Schedule 1.1A (Commitments) to the Credit Agreement is hereby amended by
supplementing such schedule with the information contained in Annex II hereto.

SECTION 4. Conditions to Effectiveness of Agreement. The effectiveness of this
Agreement is subject to the satisfaction of each of the following conditions
(the date on which such conditions shall have been so satisfied, the
“Incremental Commitment Effective Date”):

(a) The Administrative Agent shall have received a counterpart of this
Agreement, executed and delivered by a duly authorized officer of Holdings, the
Borrower, the Administrative Agent and the Incremental Lender.

(b) Each Loan Party shall reaffirm by executing the Guarantee and Collateral
Acknowledgement substantially in the form attached hereto as Annex I that the
Additional Tranche A Term Loan shall be secured equally and ratably with the
existing Loans by the Collateral.

(c) The Borrower shall have delivered all documentation and information as is
reasonably requested in writing by the Incremental Lender at least three days
prior to the Incremental Commitment Effective Date required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

(d) All accrued reasonable and documented out-of-pocket costs and expenses
(including, to the extent invoiced in advance, reasonable legal fees and
out-of-pocket expenses of one firm of counsel) and other compensation due and
payable to the Administrative Agent and the Incremental Lender on or prior to
the Incremental Commitment Effective Date shall have been paid.

(e) The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Incremental Commitment Effective Date, substantially in the
form of Exhibit C to the Credit Agreement, with appropriate insertions and
attachments and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization.

(f) The Administrative Agent shall have received an executed legal opinion of
Kirkland & Ellis LLP, counsel to the Borrower and its subsidiaries,
substantially in the form of Exhibit E to the Credit Agreement, addressed to the
Administrative Agent and the Incremental Lender as of the Incremental Commitment
Effective Date.

(g) The Administrative Agent shall have received a solvency certificate in form
and substance reasonably satisfactory to it from a Responsible Officer of the
Borrower that shall document the solvency of the Borrower and its Subsidiaries
after giving effect to the Additional Tranche A Term Loan.

 

- 3 -



--------------------------------------------------------------------------------

(h) No Default or Event of Default shall have occurred and be continuing or
would result from the Additional Tranche A Term Loan requested to be made or
from the application of the proceeds therefrom.

(i) Each of the representations and warranties set forth in Section 4 of the
Credit Agreement (as amended by this Agreement) shall be true and correct in all
material respects (and in all respects if any such representation and warranty
is qualified by materiality) on and as of the Incremental Commitment Effective
Date as if made on such date, except to the extent that such representations and
warranties expressly relate solely to a specific earlier date (in which case
such representations and warranties are true and correct in all material
respects as of such earlier date).

(j) The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower documenting the Borrower’s compliance with
the conditions set forth in clauses (h) and (i) above of this Section 4.

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement and to provide the Additional Tranche A Term Loan,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and the Incremental Lender that, as of the Incremental
Commitment Effective Date:

(a) Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform this Agreement, and, in the case of the Borrower, to obtain
the extension of credit and to perform its obligations hereunder and under the
Credit Agreement (as amended hereby). Each of the Guarantors has taken all
necessary organizational action to authorize to execute and deliver the
Guarantee and Collateral Acknowledgement dated as of the date hereof (the
“Acknowledgement”). The execution, delivery and performance by the Borrower of
this Agreement, and by the Guarantors of the Acknowledgement, and the
performance by the Borrower and each other Loan Party of the Credit Agreement
(as amended hereby) and each other Loan Document to which it is a party, in each
case, have been authorized by all necessary corporate or other organizational
action of such person, and no other corporate or other organizational
proceedings on the part of each such person is necessary to consummate such
transactions.

(b) This Agreement has been duly executed and delivered on behalf of the
Borrower and Holdings. The Acknowledgement has been duly executed and delivered
by each of the Guarantors. Each of the Agreement, the Acknowledgement and, after
giving effect to this Agreement, the Credit Agreement and the other Loan
Documents, (i) is a legal, valid and binding obligation of each Loan Party party
hereto and thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and an implied
covenant of good faith and fair dealing and (ii) is in full force and effect.
Neither the execution, delivery or performance of this Agreement or the
performance of the Credit Agreement (as amended hereby), nor the performance of
the transactions contemplated hereby or thereby, will adversely affect the
validity, perfection or priority of the Administrative Agent’s Lien on any of
the Collateral or its ability to realize thereon. As of the Incremental
Commitment Effective Date, this Agreement will be effective to amend the Credit
Agreement as provided therein.

(c) The execution and delivery of this Agreement and the Acknowledgement, the
consummation of the transactions contemplated hereby, and the performance of and
compliance with the terms and provisions hereof and of the Credit Agreement (as
amended hereby) by any Loan Party will

 

- 4 -



--------------------------------------------------------------------------------

not, at the time of such performance, (i) violate any material Requirement of
Law or any material Contractual Obligation of any Group Member, except to the
extent such conflict or violation would not reasonably be expected to result in
a Material Adverse Effect and (ii) result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligations (other
than the Liens created by the Security Documents and the Liens permitted under
Section 7.3 of the Credit Agreement). No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement.

(d) No Default or Event of Default shall have occurred and be continuing or
would result from the Additional Tranche A Term Loan requested to be made or
from the application of the proceeds therefrom.

(e) Each of the representations and warranties set forth in Section 4 of the
Credit Agreement (as amended by this Agreement) are true and correct in all
material respects (and in all respects if any such representation and warranty
is qualified by materiality) on and as of the Incremental Commitment Effective
Date as if made on such date, except to the extent that such representations and
warranties expressly relate solely to a specific earlier date (in which case
such representations and warranties are true and correct in all material
respects as of such earlier date).

SECTION 6. Continuing Effect.

(a) Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendments
provided for herein are limited to the specific subsections of the Credit
Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Administrative Agent’s or the Lenders’
willingness to consent to any action requiring consent under any other
provisions of the Credit Agreement or the same subsection for any other date or
time period. Upon the effectiveness of the amendments set forth herein, on and
after the Incremental Commitment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “Credit Agreement,” “thereunder,” “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended hereby.

(b) The Borrower and the other parties hereto acknowledge and agree that this
Agreement shall constitute a Loan Document.

SECTION 7. Fees. The Borrower agrees to pay to the Administrative Agent on
behalf of the Incremental Lender an upfront fee in an amount equal to 0.50% of
the principal amount of the Additional Tranche A Term Loan. Such fee shall be
due and payable on the Incremental Commitment Effective Date.

SECTION 8. Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation and delivery of this Agreement, and any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
one firm of counsel to the Administrative Agent in accordance with the terms in
the Credit Agreement.

SECTION 9. Amendments; Execution in Counterparts. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by the Borrower, Holdings,

 

- 5 -



--------------------------------------------------------------------------------

the Administrative Agent and the Incremental Lender. This Agreement may be
executed in any number of counterparts by the parties hereto (including by
facsimile and electronic (e.g. “.pdf”, or “.tif”) transmission), each of which
counterparts when so executed shall be an original, but all the counterparts
shall together constitute one and the same instrument.

SECTION 10. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
AGREES AS SET FORTH FURTHER IN SECTIONS 10.11 AND 10.12 OF THE CREDIT AGREEMENT
AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

[Remainder of page intentionally left blank.]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

AVIS BUDGET HOLDINGS, LLC By:   /s/ Rochelle Tarlowe           Name:   Rochelle
Tarlowe   Title:   Vice President and Treasurer AVIS BUDGET CAR RENTAL, LLC By:
  /s/ Rochelle Tarlowe           Name:   Rochelle Tarlowe   Title:   Vice
President and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:   /s/ Richard W.
Duker           Name:   Richard W. Duker   Title:   Managing Director



--------------------------------------------------------------------------------

KBC BANK N.V., as the Incremental Lender By:   /s/ Susan M. Silver          
Name:   Susan M. Silver   Title:   Managing Director By:   /s/ Stephen R.
Perry           Name:   Stephen R. Perry   Title:   Director



--------------------------------------------------------------------------------

ANNEX I

Form of Guarantee and Collateral Acknowledgement

June 1, 2012

Reference is made to the Amended and Restated Credit Agreement dated as of
May 3, 2011 (as amended from time to time, the “Credit Agreement”) among others
Avis Budget Car Rental, LLC, the Lenders and other parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent. Capitalized terms used but not
defined herein are used with the meanings assigned to them in the Credit
Agreement.

Each of the parties hereto hereby acknowledges and consents to the Incremental
Commitment Agreement, dated as of June 1, 2012 (the “Incremental Commitment
Agreement”) pursuant to Section 2.23 of the Credit Agreement, and agrees with
respect to each Loan Document to which it is a party:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to the Incremental Commitment Agreement and its guarantee, if any,
of the obligations, liabilities and indebtedness of the other Loan Parties under
the Agreement shall extend to and cover the Additional Tranche A Term Loan
provided pursuant to the Incremental Commitment Agreement and interest thereon
and fees and expenses and other obligations in respect thereof and in respect of
commitments related thereto; and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the Incremental Commitment Agreement, as
collateral security for its obligations, liabilities and indebtedness under the
Credit Agreement and under its guarantees, if any, in the Loan Documents,
including, without limitation, the obligations under the Incremental Commitment
Agreement.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Collateral
Acknowledgement to be duly executed and delivered by their respective proper and
duly authorized officers as of the day and year first above written.

 

[                                                                      ]

By:

      Name:   Title:

 

Signature Page to Acknowledgement



--------------------------------------------------------------------------------

ANNEX II

Tranche A Term Commitment

 

Name of Lender

 

Tranche A Term Commitment

KBC BANK N.V.

  $30,000,000.00